*298OPINION.
Green:
In the previous appeal of the same name, involving the same issue, we held that the Midland Befining Co. and the Inland Oil Co. were affiliated corporations and that they should file a consolidated return as such. In this appeal the taxpayer makes out a stronger case than it did in the previous appeal, in that the dominant stockholders owned more of the stock in the year in question than they did in the year there considered. The other facts being the .same as they were in the other appeal, we must hold, as we did there, that the two corporations were affiliated and that they should file a consolidated return. This disposes of issues Nos. l and 2.
The Commissioner has conceded the correctness of the taxpayer’s contention as set out in issue No. 6 in the appeal and the tax should be recomputed in accordance with the taxpayer’s contention as set out therein. Issues Nos. 4 and 5 were abandoned by the taxpayer and it offered no proof as to issue No. 3 and we therefore hold that the conclusion of the Commissioner as to the matters therein alleged as errors was correct.